DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/28/20, for application number 16/215,978 has been received and entered into record.  Claims 2, 12, 17, and 21 have been amended, Claim 1 was previously cancelled.  Therefore, Claims 2-21 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark J. Rozman (Reg. No. 42,117) on 02/24/21.
The application has been amended as follows: 

Listing of Claims
Claim 2 (currently amended):	A processor comprising:
at least one core to execute instructions;
one or more thermal sensors associated with the at least one core to provide temperature information; and
based on a range value obtained with the thermal information, and dynamically calculate the dynamic maximum allowable average power limit using the static value of the maximum allowable average power limit and the power limit scaling value, the power controller to control one or more operating parameters of the processor based at least in part on a power budget determined using the dynamic maximum allowable average power limit.

Claim 8 (currently amended):	The processor of claim 7, wherein the power controller further comprises a power budget logic to determine [[a]] the power budget of the processor based at least in part on the dynamic maximum allowable average power limit, a previous energy budget and a previous energy consumption value.

Claim 10 (currently amended):	The processor of claim 2, wherein the control logic comprises:
a mapping circuit to receive the temperature information and to output [[a]] the range 
the table including a plurality of entries each to store a power limit scaling value, the table to be accessed using the range value; and
a power limit update circuit to determine the dynamic maximum allowable average power limit using the power limit scaling value.

Claim 17 (currently amended):	A system comprising:
a system on chip (SoC) comprising at least one core to execute instructions, one or more thermal sensors associated with the at least one core to provide temperature information, and a power controller coupled to the at least one core, the power controller to receive a customer request for a power limit, and in response to a determination that the power limit request is greater than a static value of a maximum allowable average power limit stored in a configuration storage, dynamically determine a dynamic maximum allowable average power limit based at least in part on the temperature information, the dynamic maximum allowable average power limit greater than the static value of the maximum allowable average power limit, wherein the power controller is to index into a table based on a range value obtained with the temperature information to obtain a power limit scaling value, and dynamically calculate the dynamic maximum allowable average power limit using the static value of the maximum allowable average power limit and the power limit scaling value, the power controller to control one or more operating parameters of the SoC based at least in part on a power budget determined using the dynamic maximum allowable average power limit; and


Claim 19 (currently amended):	The system of claim 18, wherein the power controller further comprises a power budget logic to determine [[a]] the power budget of the SoC based at least in part on the dynamic maximum allowable average power limit, a previous energy budget and a previous energy consumption value.

Claim 21 (currently amended):	The system of claim 17, wherein the power controller comprises:
a mapping circuit to receive the temperature information and to output [[a]] the range value;
the table including a plurality of entries each to store [[a]] power limit scaling value; and
a power limit update circuit to determine the dynamic maximum allowable average power limit using the power limit scaling value.

Allowable Subject Matter
Claims 2-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186